                                      Case 18-13293-BFK               Doc 26    Filed 02/08/19 Entered 02/08/19 14:07:55                         Desc
10
                                                                                    Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF VIRGINIA
                                                        ALEXANDRIA DIVISION

In re: JULIA M SIMMONS                                                                                  Case No.: 18-13293-BFK

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Thomas P. Gorman, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/29/2018.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 12/28/2018.
6) Number of months from filing or conversion to last payment: 2.
7) Number of months case was pending: 5.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:             $300.00
       Less amount refunded to debtor:                       $279.00
 NET RECEIPTS:                                                                     $21.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                        $21.00
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $21.00

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim               Claim       Principal           Interest
Name                                        Class            Scheduled         Asserted            Allowed     Paid                Paid
AR RESOURCES                                Unsecured           1,546.00             NA                NA             .00                 .00
Page 1 of 4                                                                                                    UST Form 101-13-FR-S (9/1/2009)
                               Case 18-13293-BFK      Doc 26    Filed 02/08/19 Entered 02/08/19 14:07:55                   Desc
10
                                                                    Page 2 of 4
                          UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                            ALEXANDRIA DIVISION

In re: JULIA M SIMMONS                                                            Case No.: 18-13293-BFK

              Debtor(s)

                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
AR RESOURCES                      Unsecured        1,546.00          NA          NA             .00                 .00
AR RESOURCES                      Unsecured        1,067.00          NA          NA             .00                 .00
AR RESOURCES                      Unsecured          54.00           NA          NA             .00                 .00
AR RESOURCES                      Unsecured          51.00           NA          NA             .00                 .00
ASHLEY FUNDING SERVICES, LLC      Unsecured         399.01           NA          NA             .00                 .00
COMMONWEALTH FINANCIAL            Unsecured        1,402.00          NA          NA             .00                 .00
COMMONWEALTH FINANCIAL            Unsecured         921.00           NA          NA             .00                 .00
COMMONWEALTH FINANCIAL            Unsecured         620.00           NA          NA             .00                 .00
COMMONWEALTH FINANCIAL            Unsecured         620.00           NA          NA             .00                 .00
COMMONWEALTH FINANCIAL            Unsecured         620.00           NA          NA             .00                 .00
CREDIT ACCEPTANCE CORPORATION     Unsecured        7,039.23     7,063.23    7,063.23            .00                 .00
CREDIT CONTROL CORP               Unsecured             NA           NA          NA             .00                 .00
DEVRY INC / ADTALEM GLOBAL EDUCATIO
                                 Unsecured         2,318.01     2,357.79    2,357.79            .00                 .00
DEVRY INC / ADTALEM GLOBAL EDUCATIO
                                 Unsecured         2,040.00          NA          NA             .00                 .00
ECMC                              Unsecured       24,816.00    24,894.13   24,894.13            .00                 .00
FIRST PREMIER BANK                Unsecured        1,013.00          NA          NA             .00                 .00
FLAGSHIP CREDIT                   Unsecured       12,336.00          NA          NA             .00                 .00
FLAGSHIP CREDIT ACCEPTANCE        Secured          7,000.00    13,593.47    7,000.00            .00                 .00
FLAGSHIP CREDIT ACCEPTANCE        Unsecured        2,463.30     6,593.47    6,593.47            .00                 .00
HARVARD COLLECTION                Unsecured         185.00           NA          NA             .00                 .00
HEALTH CARE SYSTEMS FCU           Unsecured             NA           NA          NA             .00                 .00
HEALTH CARE SYSTEMS FCU           Unsecured             NA           NA          NA             .00                 .00
HEALTH CARE SYSTEMS FCU           Unsecured             NA           NA          NA             .00                 .00
IC SYSTEM                         Unsecured          62.00           NA          NA             .00                 .00
INTERNAL REVENUE SERVICE          Priority         5,261.60          NA          NA             .00                 .00
INTERNAL REVENUE SERVICE          Unsecured        7,983.90          NA          NA             .00                 .00
MIDLAND CREDIT MGMT               Unsecured         457.27           NA          NA             .00                 .00
MIDLAND FUNDING LLC               Unsecured         457.00       457.27      457.27             .00                 .00
NELNET                            Unsecured        8,284.00          NA          NA             .00                 .00
NELNET                            Unsecured        6,999.00          NA          NA             .00                 .00
NELNET                            Unsecured        4,669.00          NA          NA             .00                 .00
Page 2 of 4                                                                              UST Form 101-13-FR-S (9/1/2009)
                             Case 18-13293-BFK        Doc 26    Filed 02/08/19 Entered 02/08/19 14:07:55                 Desc
10
                                                                    Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                            ALEXANDRIA DIVISION

In re: JULIA M SIMMONS                                                          Case No.: 18-13293-BFK

              Debtor(s)

                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                        Claim          Claim       Claim       Principal           Interest
Name                            Class           Scheduled      Asserted    Allowed     Paid                Paid
NELNET                          Unsecured          4,315.00         NA         NA             .00                 .00
NELNET                          Unsecured          3,886.00         NA         NA             .00                 .00
NELNET                          Unsecured          3,378.00         NA         NA             .00                 .00
ONEUNITED BANK                  Unsecured           106.00          NA         NA             .00                 .00
PINNACLE FINANCIAL              Unsecured          8,395.00         NA         NA             .00                 .00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured           378.00          NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          8,099.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          7,597.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          5,884.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          5,061.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          4,252.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          3,261.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          2,478.00         NA         NA             .00                 .00
US DEPARTMENT OF EDUCATION      Unsecured          1,863.00         NA         NA             .00                 .00




Page 3 of 4                                                                            UST Form 101-13-FR-S (9/1/2009)
                                          Case 18-13293-BFK          Doc 26         Filed 02/08/19 Entered 02/08/19 14:07:55                       Desc
10
                                                                                        Page 4 of 4
                                  UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF VIRGINIA
                                                         ALEXANDRIA DIVISION

In re: JULIA M SIMMONS                                                                                   Case No.: 18-13293-BFK

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted       Allowed        Paid                Paid
US DEPARTMENT OF EDUCATION                   Unsecured              979.00              NA               NA             .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00              .00                 .00
     Mortgage Arrearage:                                                                               .00              .00                 .00
     Debt Secured by Vehicle:                                                                     7,000.00              .00                 .00
     All Other Secured:                                                                                .00              .00                 .00
 TOTAL SECURED:                                                                                   7,000.00              .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00            .00                 .00
     Domestic Support Ongoing:                                                                           .00            .00                 .00
     All Other Priority:                                                                                 .00            .00                 .00
 TOTAL PRIORITY:                                                                                         .00            .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     41,365.89              .00                 .00

 Disbursements:
        Expenses of Administration:                                                                 $21.00
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                  $21.00

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      02/08/2019                                      By:   /s/Thomas P. Gorman
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.


Page 4 of 4                                                                                                      UST Form 101-13-FR-S (9/1/2009)
